Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 1 of 27




Defendants’ Exhibit
      No. 2
      Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 2 of 27


                    METROPOLITAN POLICE DEPARTMENT
                           Corporate Support Bureau
                      Records Division-Gun Control Section



MEMORANDUM                                                       ~

TO:           William Sarvis, Jr.       ~-                                  _   rft..J.--A.
              Executive Director
              Corporate Support Bureau
                                            /      /

                                              - ,/),
                                                       1
                                                            g
                                         fot -i.. I -z._/t'.)~
                                                          1
                                                           ·..
                                                       'dh//A.L/    /h ~
                                                                          0P11I
                                                                           ;JA''
                                                                                    o/
                                                                                    I
THRU:         Bernie Green         vVi~fll:l'l'-'lt1   r-;-
              ~!~~~~~ Division    7l~!J)d$ /M~W
FROM:         Colin Hall   ~~~    ,/
              Lieutenant ~ ~
              Gun Control Section

DATE:         December 21, 2018

SUBJECT:      Recommendation for Revocation of Concealed Carry Pistol License
              for Mr. Daquan Lewis Case #2018-012

                                     Overview

Mr. Daquan Lewis was issued a concealed carry pistol license on July 19, 2018.
On October 10, 2018, the members of the Fifth District, Crime Suppression Team
(CST) contacted Mr. Lewis at 900 21 51 Street NE, along with several other
subjects who were congregating in a group in a high crime area, known for drug
dealing. The CST Officers asked the subjects if anyone had a firearm on them at
which time Mr. Lewis identified himself and advised that he had a pistol on his
person. He also advised that he is a concealed carry pistol licensee, and his
pistol is registered (Glock 17 9mm semi-automatic handgun).

The officers then asked Mr. Lewis where the pistol was on his body, and he
pointed to his groin area. A CST Officer asked if he could retrieve the pistol for
inspection and verification purposes. Mr. Lewis indicated that the pistol needed to
be pushed up out of his shorts so the officer could retrieve it and he did not want
the officers to stick their hands into his pants. When the pistol was pushed up by
Mr. Lewis a CST officer was able to observe that it was not held in a holster,
rather it was being held in several pairs of compression shorts Mr. Lewis was
wearing. Officers were able to observe that there was no holster or safety
mechanism to keep the pistol in place, and no guard device protecting the trigger
to prevent an accidental discharge. The CST Officers took a report to document
the incident CCN #18-171-970 (Attached).
      Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 3 of 27


In preparing this revocation memorandum the Body Worn Camera (BWC) video
for the officers involved in this event was viewed by the writer. The video
showed that Mr. Lewis did not have holster for his pistol, and it had a fully loaded
magazine. It also showed that during the incident Mr. Lewis refused to allow the
officers to retrieve the firearm because it was shoved down in his shorts, and he
did not want the officers placing their hands in his shorts. The video showed that
the officers allowed Mr. Lewis to push the firearm up out of his shorts so the
handle of the firearm could be used to retrieve it. At the conclusion of the incident
the pistol is given back to Mr. Lewis and he placed it back in his shorts, while an
officer on the scene advised him he should get a holster for the pistol. At no time
during this incident did Mr. Lewis advise the officers his firearm was being held in
a holster. A report was taken to document this incident CCN 18171970.

A second incident involving Mr. Lewis occurred on October 20, 2018. During
normal patrol activities several Metropolitan Police Department Officers
contacted Mr. Lewis in the 900 block of 21 51 Street NE, as he is standing with a
group of subjects. Officer Megan Mulrooney was involved in the first incident on
October 10, 2018, and therefore she had knowledge that Mr. Lewis had a
concealed carry pistol license and that he did not have it properly carried in a
holster on that date.

Based on this information Officer Mulrooney approached Mr. Lewis and inquired
whether he had his pistol on him and if it was in a holster. Mr. Lewis indicated he
did have his pistol on his person, and that he did not have a holster. Mr. Lewis
told Officer Mulrooney that he had a holster but it was in the house and he could
go get it. Officer Mulrooney asked him where his pistol was located and he
indicated that it was inside his coat in the inner pocket. His coat was then
unzipped and he pointed to where the pistol was stored in the inside pocket of his
coat. Officer Mulrooney advised Mr. Lewis the pistol must be carried in a holster.
BWC video was reviewed showing the interactions with Mr. Lewis and Officer
Mulrooney during this incident. At no time during the interaction did Mr. Lewis
state his pistol was currently being held in a holster. A report was taken to
document this incident CCN 18178049.

A third incident occurred on December 12, 2018. During this incident
Metropolitan Police Officers responded to the 1900 block of I Street NE after
hearing several gunshots in the area. Mr. Lewis was observed to be walking
swiftly away from the area. Officers, including Megan Mulrooney recognized him
from previous encounters and knew him to have a concealed carry pistol license.
Mr. Lewis was stopped by officers and a check of his firearm was conducted,
which revealed that he had fully loaded magazine and his firearm was stored on
his person, in a holster clipped to his inner waistband. A review of the BWC video
confirmed this event and did show his pistol being stored in a holster. A report
was taken to document this incident CCN18210875.




                                         2
      Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 4 of 27


                       Licensee Biographical Information

Name:                       Daquan Lewis
DOB:
Address:                    1803 M Street NE
                            Washington, DC 20002
License Issue Date:         July 19, 2018
Registered Firearms:        1 firearm registered
Charges:                    Criminal charges pending-Affidavit for "Carrying a
                            pistol in a Prohibited Manner" -reviewed by the OAG
                            with a declination to prosecute.

                           Justification for Revocation

DC Municipal Regulation 2341.5 The Chief may revoke a concealed carry license
on a finding that the licensee: (1) No longer satisfies one or more of the
concealed carry license qualifications set forth in the Act or any regulation
authorized by the Act; or (2) Failed to comply with one or more requirements or
duties imposed upon the licensee by the Act or any regulation authorized by the
Act.

DCMR 2344.2 A licensee shall carry any pistol in a holster on their person in a
firmly secure manner that is reasonably designed to prevent loss, theft, or
accidental discharge of the pistol.

                          Summary/Recommendation

Mr. Daquan Lewis has violated the District of Columbia Municipal Regulations
regarding the carrying of a concealed pistol. He failed to comply with the
requirement under 2344.2 that a pistol be carried in a holster in a secure manner.
Under the requirements of this regulation a pistol shall be carried in a holster and
in a manner to prevent loss, theft, or accidental discharge. On October 10, 2018,
Mr. Lewis was found to be carrying his registered pistol in a pair of shorts, with
no holster and no trigger guard. On a second date, October 20, 2018, Mr. Lewis
was found to be carrying a pistol without a holster, stored on his person in the
inside pocket of his coat.

Under these circumstances the pistol could have easily have been lost by falling
out of his shorts, or coat pocket and since the pistol was not stored in a holster
there was no device to guard the trigger which could have resulted in a tragic
incident involving an accidental discharge of the firearm.

Based on Mr. Lewis's actions it is clear that he violated the requirement to carry
his pistol in a holster on two occasions and it is the recommendation of the writer
that Mr. Lewis's concealed carry license be revoked based on violating DCMR
2344.2 Pistol Carry Methods-No Holster.




                                         3
 Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 5 of 27


                          Attachments:

1. Police Report CCN# 18-171-970
2. Police Report CCN# 18-178-049
3. Police Report CCN# 18-210-875




                               4
                               Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 6 of 27
                                                                                                                                                             MPD0001
 CCN #18171970 - Event# 18171970 Internal Packet                                                                                     Metropolitan Police Department

  CCN #18171970- INCIDENT REPORT
  REPORT DATE/ TIME                      DISTRICT/ PSA                    EVENT START DATE/ TIME -EVENT END DATE/ TIME                         INCIDENT STATISTICS
  Oct 11, 201813:54                      Fifth District/ 507              Oct 10, 201817:49 - Oct 10, 2018 20:50
  RESPON DING OFFICER                                                     WEATHER
  Roberto Amenguat (#10456) - MPD                                         Clear
  ASSISTING OFFICER [ASS IST TYPE)

  Megan Mulrooney (#10120) (Body Worn CameraJ.Joseph Blasting (#10539) (Body Worn Camera)
  TELETYPE DATE / TIME                   TELETYPE#                       WHO NOTIFIED TELETYPE                                                 SHOTS FIRED       SHOTS EFFECT
                                                                                                                                               D YES.NO          DYES. NO

 REPORTING PERSON
  NAME (LAST, FIRSTMIDDLE)                                               008 / ESTIMATED AGE RANGE
  R-1 Amengual, Officer                                                  1 - 100 yrs old
  SEX                 RACE/ ETHNICITY                                    PHONE                                    EMAIL
  Unknown             Unknown I Unknown                                  (202)               (Home
                                                                         Phone)
  HOME ADDRESS




 INCIDENT INFO
  INOOE rff TYPE
 Miscellaneous Report
  INCIDENT LOCATION

  900 21ST STREET NE, WASHINGTON, DC 20002                 Type: Residence/ Home Public/Private: Public PSA: 507 District: Fifth District
  LOCATION TYPE                                                          POSITION (8EHIND. FRONT, INSIDE. SIDE)
 Residence/ Home
 LOCATION DESCRIPTION




SUBJECTS
 SU8JECT·l NAME (LAST, FIRST MIDDLEI                                     008 / ESTIMATED AGE RANGE
 SUB-1 Lewis, Daquan Tramaine
 SEX                  RACE / ETHNICITY                                   PHONE
 Male                 Black
 HOME ADDRESS

 1803 M STREET NE, WASHINGTON, DC 20002                  Type: Resldence/ Home Public/Private: Private PSA: 507 District: Fifth District

WITNESSES
                                                                                                                                     -------------
PROPERTY & ITEMS
 STATUS/ REASON FOR CUl$f00Y
 None
                                                         DESCRIPTION
                                                         Glock 17 Glock, Inc.   ____________ ___ _________                    QTY
                                                                                                                          ..:...._
                                                                                                                              1
                                                                                                                                          : DECLARED/ FORFEITURE VALUE
                                                                                                                                      __..:,
                                                                                                                                          r




Printed by COLIN HALL {#3722) - Cobalt Data Form vl.O Generated at 12/17/2018 11:01                                                                                  Pg.1 of8
                                                                       Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 7 of 27
                                                                                                                                                                                                                                                                                                                                                                     MPD0002
 CCN #18171970 - Event# 18171970 Internal Packet                                                                                                                                                                                                                                                                                                    Metropolitan Police Department


 CCN #18171970 - PUBLIC NARRATIVE

   On October 10th, 2018 officers made contact with a group of individuals that were gathered in front of 900 21st Street NE. It is important to note that
   the area has been hit with a rash of gun violence in the past month.

   Sub-1 was found in possession of a Firearm that was registered with the Metropolitan Police Department, and had a permit to carry said firearm in a
   concealed manner. However the firearm was not in a holster as required per DC Municipal Regulations.




 CCN #18171970- INTERNAL NARRATIVE

   When officers made contact all the individuals that were congregating in front of the building, stood up and began to walk away.

   Officers asked all the individuals if they had any firearms on their persons when Sub-1 approached Officer Blasting and presented him an ID card that
   was inside of an ID holder. After closer inspection of the ID card Officer Blasting was able to determine that Sub-1 was advising Officer Blasting that he
   had a concealed carry permit issued by the Metropolitan Police Department. Officer Amengual then asked Sub-1 if he was currently carrying a firearm
   in a concealed manner to which Sub-1 acknowledged that he was.

  Officer Amengual then asked Sub-1 to walk with him towards the marked patrol unit, to which Sub-1 complied with. Officer Amengual then inquired as
  to the whereabouts of the firearm to which Sub-1 pointed and stated that it was in his groin area.

  Officer Amengual then asked if he could retrieve the firearm to verify that it was in fact the firearm that was registered with the Metropolitan Police
  Department. Sub-1 then stated that he did not feel confortable with officers reaching for the firearm.

  Sub-1 explained that he would push the firearm up, then officers would be able to retrieve it. Once the firearm was pushed up, officers were able to
  see that the firearm was not placed in a holster (no holster was found.) The firearm was retrieved from inside several compression shorts that Sub-1
  was wearing by Officer Blasting, the magazine was removed from the firearm by Officer Blasting.

  A close inspection of the magazine revealed that it was a 10 round capacity magazine.

  A WALES/NCIC check of the firearm was performed and revealed that the firearm was in-fact the firearm that was registered with the Metropolitan
  Police Department.

  The firearm was returned to Sub-1.

  Sub-1 was advised by Officer Blasting that he should carry the firearm in a holster when being carried in a concealed manner.

  DC Firearms Registration was contacted with regards to Sub-1 not carrying the firearm in the manner that is required under DC Municipal regulations
  24-2344 (Pistol Carry Methods.)




 REPORTING OFF,CER S1Gr-lATURE / DATE                                                                                                                                                                                         SUPERVISOR SIGNATURE/ DATE
 Roberto Amengual (#10456)                                                                        10/11/2018 (e-signature)                                                                                                    SAMUEL SWARN (#7272)                                                    10/11/2018 Ce-signature)
 PRINT NAME                                                                                                                                                                                                                   PRINT NAME
 Roberto Amen gual (#10456)                                                                                                                                                                                                   SAMUEL SWARN (#7272)

APPROVAL HISTORY

  Report Submitted by Roberto Amengual (#10456)
 Oct 11 201815 lB
                                  • • • • • • • • ... a. • .o.&A,&•   I,._   -•-•-------•-•1'"••• ••                             •&'9   ••a    I   a   aa   a• aaaa.• •   &   I•••• ..... . . • -•- • - • - • • - - - .... .,..-, •O •• ra ... ••• aa a aaa al IO 1,& ••a.a i   .. . .. ... • - • - • - - • - • • .. ... .. ~ . • , . , . , .   a a aa I aaaa   &&




 Report Completed by SAMUEL SWARN (#7272)
 Oct l! lOll> 21 S.O
 ,. •• ... I a   I   a   O   a•   o     •••I•• I I I,&•••        & • • • • - • . . _ ..... _ _   _ _ _ . . . . . . , . ,..,.,. • •   p• • •   •a Pa•• I a ra& a& a &a o a•••        5. _ ...... .... ...... _•• •- -- · - •- •-•• • -r • .......... a•wa ao . . . . . . . . . . . ••••I•••-••'""'•- •-•- • -•.,.•O •• 00•• ... pa •a aa




Printed by COLIN HALL (#3722}- Cobalt Data Form v1.0 Generated at 12/17/2018 11:01                                                                                                                                                                                                                                                                                       Pg. 2 of8
                    Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 8 of 27
                                                                                                  MPD0003
CCN #18171970 - Event# 18171970 Internal Packet                                     Metropolitan Police Department


 CCN #18171970 Report Attachments




Printed by COLIN HALL (#3722)- Cobalt Data Form vl.O Generated at 12/17/201811:01                       Pg. 3 of8
                          Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 9 of 27
                                                                                                                                 MPD0004
 CCN #18171970 - Event# 18171970 Internal Packet                                                                   Metropolitan Police Department

  Daquan Tramaine Lewis

                                  Daquan Tramalne Lewis
                                  m.tcE ~~M£
                                  DAQUAN TRAMAINE LEWIS
                                  DATE OF BIRTH/ AGE RANGE   l'OID.f/FIIU                       CJ,1J110~
                                                             DC727093                           @i,,;.;,;g;

 PROFILE INFO
   BIRTH INFO                                                               EMAIL

   SEX                Male                                                  PHONES

   RACE/ ETHNICITY    Black                                                 ADDRESS (HOMEI        1803 M STREET NE, WASHINGTON, DC 20002
  MAIDEN NAME                                                                                     PSA: 507
                                                                                                  District: Fifth District
  NEEDS INTERPRETER
                                                                                                  Private
  LANGUAGES SPOKEN                                                                                Residence/ Home
                                                                            ADDRESS (WORKJ
  MARITAL STATUS
                                                                            EMERGENCY CONTACT
  SSN#
                                                                            RESIDENT OF JURIS
  DRIVER'S llCENSE
                                                                            MILITARY SERVICES
  HEIGHT              6 ft 2 in
                                                                            EMPLOYMENT
  WEIGHT              180 lbs max weight: 200 lbs
                                                                            CLOTHING
  SKIN TONE           Medium
  EYES                Brown
  HAIR

  FACIAL HAIR

  VISION

  BUILD               Medium
  PHYSICAL CHAR,

  IDENTIFYING MARKS

  BEHAVIORAL CHAR.

  MOOD

  MODUS OPERANDI

  SKILLS

  PROBATION TYPE

  MISC. DESCRIPTION




Printed by COLIN HALL (#37221 - Cobalt Data Form vl.0 Generated at 12/17/2018 11:01                                                    Pg.4of8
                       Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 10 of 27
                                                                                                                            MPD0005
CCN #18171970 - Event# 18171970 Internal Packet                                                              Metropolitan Police Department


 Officer Amengual

                               Officer Amengual



                               DATE Of BIRTH/ AGE RANGE   ,01H /Flll #
                               1-100 yrs old




PROFILE INFO
 8111TH INFO                                                             EMAIL

 SEX                 Unknown                                             PHONES              (202)       (Home Phone)

 RACE/ ETHHICllY     Unknown/ Unknown                                    AOOlllSS (HOME)

 MAIDEN NAME                                                             ADDRESS [WORK)      FIFTH DISTRICT POLICE STATION, 1805
                                                                                             BLADENSBURG ROAD NE, WASHINGTON, DC 20002
 NEEDS INTERPRETER
                                                                                             PSA: 503
 lANGUAGES SPOKEN                                                                            District: Fifth District
 MARITAL STATUS
                                                                                             Private
                                                                                             Government/ Public Building
 SSNI
                                                                         EMERGENCY CONTACT
 DRIVER'S LICENSE
                                                                         RESIDENT Of JURIS
 HEIGliT
                                                                         MILITARY SERVICES
 WEIGHT
                                                                         EMPLOYMENT
 SKIN TONE
                                                                         CLOTHING
 EYES

 HAIR

 FACIAL HAIR

 VISION

 BUILD

 PHYSICAL CHAR.

 IDENTIFYING MARKS

 BEHAVIORAL CHAR

 MOOD

 MODUS OPERANDI

 SKILLS

 PROBATION TYPE

 MISC, DESCRIPTION




Printed by COLIN HALL (#3722)- Cobalt Data Form vl.0 Generated at 12/17/201811:01                                                 Pg. 5 of8
                        Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 11 of 27
                                                                                                                                       MPD0006
 CCN #18171970 - Event# 18171970 Internal Packet                                                                     Metropolitan Police Department

  Glocli, Inc. Pistol, Semi-automatic
  FIREARM TYPE                                          OWNER                                              DECLARED VALUE   FORFEITVRE VALUE
  Pistol, Semi-automatic                                Daquan Tramaine Lewis
  MAKE                                                  SERIAL#                                            FIREARMS ID#
  Glock, Inc.                                           BFKG065
  DESCRIPTION

  Glock 17

 ITEM / PROPERTY INFO
  FINISH                                                              PROPERTYSTA'I\IS           OTHER None (10/10/2018)
  STCCK                                                               REASON FOR Cl>STOOY

  GRIP              Black Polymer                                     NCIC SEARCH#

  CALIBER / GAUGE   9mm                                               NCIC#

  BARRELLENGTH                                                        DA TE RECOVERED

  #OF SHOTS         10                                                RECOVERING OF(

  ALTERATION        No                                               RECOVERING PERSON
  INDICATED
  QUANTITY          1                                                RECOVERED ADORE<;'>

  BIOHAZARO                                                          OWNER                   Daquan Tramaine Lewis
                                                                     OWNER NOf lFIED

                                                                     DATE/ TIME IIIOTIJIED

                                                                     NOTIFIER NAME

                                                                     STORAGE FACILITY

                                                                     LOCATION

                                                                     INTAKE PERSON

                                                                     LOG BOOK#/PG.           /

                                                                     LOGBOOK LOCATION

                                                                     CLAIMANT

                                                                     DATECLAIMEO

                                                                     STATEMENT OF FACTS




Printed by COLIN HALL (#3722) - Cobalt Data Form vl.0 Generated at 12/17/2018 11:01                                                            Pg. 6 of8
                                                           Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 12 of 27
                                                                                                                                                                                                                                                                                                                                                                                                                                    MPD0007
 CCN #18171970 - Event# 18171970 Internal Packet                                                                                                                                                                                                                                                                                                                               Metropolitan Police Department

  CCN #18171970 - Report History
  AUTHOil~
  Roberto Amengual (#10456]



   <f)            Mark Lakomec (#47118) removed attribute from FIFTH DISTRICT POLICE STATION.1805 BLADENSBURG ROAD
                  NE, WASHINGTON. DC 20002. UNITED STATES
                  Dec 02, 2018 18,42
                        PSA                         502

                 ................... .. . _. ________.,.___, . ...... .~-· ......... . . ... ________ ---.. .... ..... ... . ............. _...______.,. . ··-·~·............. . . . . ________. -- .... . . ............... . . ·------...-. .
   ef)           Mark Lakomec (#4748) added attribute to FIFTH DISTRICT POLICE STATION.1805 BLADENSBURG ROAD NE.
                 WASHINGTON, DC 20002, UNITED STATES
                  Dec 02, 2018 18:42
                        PSA                        503

                 • • • • • • - •••• " " •• •• •• ••                              ,..... 0 • • • •• ...• ••-• • ...... . ... ... .. • • " '          t •        •   •••• ,• I . ...... ••• - • • • • • - •• O•• .,. , WO t              •   I   • •o•       • • ••• aoLO. •- - - - - ..... .....              t •• •••                  • • • • • • ·• • • • • • - • • • • ,. ..     • •••I • ...              ••      o,   I•.,_,


   <f)           Marvin Garber (#10577) added attribute to FIFTH DISTRICT POLICE STATION, 1805 BLADENSBURG ROAD NE.
                 WASHINGTON, DC 20002, UNITED STATES
                 Dec 01, 2018 05:52
                       PSA                         502

                                            o,   I• ' • ..... . . . ... . ... . •· • - - - - ...... .. .. .. .... •• P•            ... • ... I•• .. ... . _.•• - - - • - ••• • . .... .                  r• • • o . . . . . . •I • 0 • • •• • • -   - - - -- ... . ... . ............   t • •        • • • . . . . ........ . _         --•'P• • •-• t                 • • •        •• •    0 •• •• ••- - • -               • -•



   ef)           Marvin Garber (#10577) removed attribute from FIFTH DISTRICT POLICE STATION, 1805 BLADENSBURG ROAD
                 NE. WASHINGTON, DC 20002, UNITED STATES
                 Dec 01, 2018 05:52
                      PSA                          503

                 • • • - - - · - - • • • r • • • r• •• •• •                              0 • •••• 0 •• • •• • • • - • • •I .. • • ... f. ' • t'•                        0 •I••• I ...... .. .._ • - • - - • - • ..,•• •' . r• r• 0                   •• •• •• • • • •..o.•-• - • - • "' • 'P• ... • • 0 •           o • ••         •          •   0 •• o1 • • •-•-••      •- • - • .. •' • r•••• •                •I• • ••



   ef)        Fritz Michaud (#9060) removed attribute from FIFTH DISTRICT POLICE STATION, 1805 BLADENSBURG ROAD NE,
              WASHINGTON, DC 20002, UNITED STATES
                 Nov 14. 2018 20 53
                      PSA                         502

                                           o.• ••I• I•• • • • ... • - -• -              • •- .. .. • '• • t'• •• ... ••• •• •• •• ........ •• • • - - •- • - - - .. ..... , .. .. "' •••                            ..   •• • I •• . ......... .,, • .,, . _ _ _ _ , • ••••• r• •               •• • • • •• •• i. •     .. .._ .       • • - • 't't'"' • • •• •• •• •          o;   ...    I • 0 . ... . ...... . ... . ... . .



  <f)         Fritz Michaud (#9060) added attribute t o FIFTH DISTRICT POLICE STATION, 1805 BLADENSBURG ROAD NE,
              WASHINGTON, DC 20002, UNITED STATES
              Nov 14, 2018 20:53
                     PSA                         503

              ---------........ . .... ...                                    ............... ... .. . ..... . . ...................... -· ........... ___ . . ............ '... .............. . . . -------,.. . . . ...... . ..........._... ____.... . .... ... .. . ......
                                                                                                                                                                                                           _,,.,.                                                             _


  ef)        Marvin Garber(#10577) removed attribute from FIFTH DISTRICT POLICE STATION, 1805 BLADENSBURG ROAD
             NE, WASHINGTON, DC 20002. UNITED STATES
              Nov 14, 2018 04 .14
                     PSA                         S03

             o   •••••I-~•• ••••••• '"'• ... •- •- •-•••••• r• ........ II o •                                            •   0• •••• •• 0"'•• ...... .... .,. •• •-•• ,. , r• • ••••• •I••••• ... .... ••- •- • - • • •• ••-• ••.1-• I• • A• I ............. • •- •- •- •• ••                                                                      p • . . . . . .,     I• ... 01,0. _ ... __ _ • • - • • •

  (§)        Raymond Dingle (#9889) added attribute to FIFTH DISTRICT POLICE STATION, 1805 BLADENSBURG ROAD NE,
             WASHINGTON, DC 20002, UNITED STATES
             Nov 07, 2018 19,05
                    LOCATION PROPERTY TYPE                                                             Private

             ,..,.... . . . . 'IC • • • • • '        •   •••      •' •   o. • .O. • • . ... .. • • •• • • . . ....... . .......... ,       •   o • ' • • • • .. . ....... . " • "' • "' • • . ... . .   r• •••• ............. • • •• . . ... . .. •- - -.... .... . ... . ... t                  •••     a   •I••• ........... ••- ••- •-• •••••• 1.•                                       ••I ...... ..... .... ....

  ef)        Raymond Dingle (#9889) removed attribute from FIFTH DISTRICT POLICE STATION, 1805 BLADENSBURG ROAD
             NE. WASHINGTON. DC 20002, UNITED STATES
             Nov 07, 201819,05
                   LOCATION PROPEIITYTYPE                                                             Public

             •••I• ••• • .._ ...._ __ _ _ __ 'l"P •• • ... ..... •a, a •I•• •• •• • • • • • • - • • • • • - • 'P • ,. • .,..•• ., I • ' 'II•••                                              • ...... . •• • ·" • '"' •-· - · - · 't'P• ••      r• •• • • ••            •I•• I .. •.o.•• •- - -..... _,. ..,.. p                   •    .. .       I• • •••I •••"••--- · - • - •• • ... r • •• •



             APRIL GRAY (#5642) removed attribute from FIFTH DISTRICT POLICE STATION, 1805 BLADENSBURG ROAD NE,
             WASHINGTON, DC 20002, UNITED STATES
             Nov 02, 2018 06 41

Printed by COLIN HALL (#3722) - Cobalt Data Form vl.O Generated at 12/17/2018 11:01                                                                                                                                                                                                                                                                                                                                                     Pg. 7 of8
                                       Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 13 of 27
                                                                                                                                                                                                                                                                                                                                                                                                                MPD0008
 CCN #18171970 - Event# 18171970 Internal Packet                                                                                                                                                                                                                                                                                                   Metropolitan Police Department
               LOCATION STATISTIC                                                School Zone

          •• ... •- •• -- -......... •• •• • 0• •• •••• •-•• •• •• •-•- •--• .. -- •-• • 11• • •• 0 • •• •                                                     0 . . . . • • . . ... . . . .   ••-•;,-•••• •I• •••••-· I• • •••••• . .... ... ... .,. •• ••••••••• ••• o. • •• • • • • • •- - - - - . ... • r•, • ,•I•• ••                                                               O , • .. . . . . . .




          APPROVED by SAMUEL SWARN (#7272)
          Oc t 11. 20t8 2 1.50
          • . . ...... . ... I• •• •        • • • tc• ., ...... .... __ _ _              _ _ _ .... ...... ...... .          •   •I •••••• o,; • •         • - • - • - • • . .... . ... . ,. . .. . • •   r•   0 •Ia o. oo.O •• . . .... ........ -.,... •• • •• •I •-·· 0• • •• ••••--••- •.._ . .... . • • r• ... . . ... . ... • 0• • • • I • -•• • • • -1

          Roberto Amengual (#10456) submitted the report for approval
          Ott 11 201£ 15 18
          .,. •• •• r• ~-    0   •••   0 • • . ... . ... .. ....   • • •   • -   • .,. • • • • • • • • • • • • • •   aa•a o.a • • . . ... . ........ ... . _     ........ ........ ... .       r••-•••         a I a .. . ... . ... . ........ . ... . ... . ... . ,. • .,. • • •••• o•aaa o a o a. a • • • • ·• • • •••.,. ... . ... _... • aaaa aA •• .. ~   II • .. . ... ~ •   • -   • -   - ... .   ~ -~




Printed by COLIN HALL (#3722)- Cobalt Data Form v1.0 Generated at 12/17/2018 11:01                                                                                                                                                                                                                                                                                                                                  Pg. 8 of8
                                Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 14 of 27
                                                                                                                                MPD0009
CCN #18178049 - Event# 18178049 Internal Packet                                                                        Metropolitan Polrce Department

 CCN #18178049 - INCIDENT REPORT
 1:1:POIIT 0ATE/ TIME                       OISTIIICT/ P-SA           EV ENT START DATE /TIME. EVENT ENO DATE / TIME        INCIDENT STATISTICS
 Oct 20, 201814:41                          Fifth District/ 507       Oct 20, 2018 14:40 - Oct 20, 2018 14:41
 RESPONDING OFFICER                                                   WEATH ER

 Megan Mulrooney (#10120}- MPO
 ASSISTING OFFICER (ASSIST TYPE)

 Roberto Amengual (#10456) (Body Worn Camera), FREDRICK ONOJA (#9292) (Body Worn Camera},Joseph Blasting (#10539) (Body Worn Camera), Joshua
 Anderson (#9879) (Body Worn Camera)
 TElETYPlOATE / TIME                        TEl ETVP£ #               WHO NOTIFIED TELETYPE                                 SHOTS FIRED        SHOTS EFFECT
                                                                                                                           D   YES •      NO   D   YES •   NO


REPORTING PERSON
 NAME (LAST. FIRST MIDDLE )                                           DOB/ ESTIMATED AGE RANGE

 R-1 Mulrooney, Megan                                                 3 -103 yrs old
 SEX                    RACE/ ETHN IC ITY                             PHONE                                   EMAIL
 Female                 Unknown                                       (202)               (Home
                                                                      Phone}
 HOME ADDR ESS

 1805 BLADENSBURG RD, NE, WASHINGTON

INCIDENT INFO
 INQ[Jf~TYPE

 Miscellaneous Report
 INCIOENTLOCATION

 900 21ST STREET NE, WASHINGTON, DC 20002 Type: Highway/ Road/ Alley/ Street/ Sidewalk Public/Private: Public PSA: 507 District: Fifth District
                                                                  1
 lO(ATIO.~ TYPE                                                       POSITION (BEHIND ~RONT, INSIOE, SIDE)

 Highway/ Road/ Alley/ Street/ Sidewalk
 l OCA"'ION OESCRIPTION



SUBJECTS
 SUBJECT-1 NAME (LAST, FIRST MIDDLE)                                  DOB/ ESTIMATED AGE RANGE

 SUB-1 Lewis, Daquan Tramalne
 SEX                    RACE / ETHN CITY                              PHONE                                   EMAIL
 Male                   Black
 HOME ADDRESS

 1803 M STREET NE, WASHINGTON, DC 20002 Type: Residence/ Home Public/Private: Private PSA: 507 District: Fifth District

WITNESSES

PROPERTY & ITEMS




Printed by Megan Mulrooney (#10120) - Cobalt Data Form vl.O Generated at 11/16/2018 16:33                                                          Pg. 1 of7
                                           Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 15 of 27
                                                                                                                                                                                                                                                                         MPD0010

CCN #18178049 - Event# 18178049 Internal Packet                                                                                                                                                                                                          Metropolitan Police Department

 CCN #18178049 - PUBLIC NARRATIVE

  Officers contacted Sub-1. Sub-1 had a concealed carry permit in the District of Columbia but no holster and was advised that he had to go directly
  home and retrieve a holster for the firearm.




 CCN #18178049- INTERNAL NARRATIVE

  Officers are still waiting for OAG to determine the correct course of action in reference to carrying a weapon not in a holster for conceal carry permit
  holders as of the date of the events. The warrant in reference to the first Incident has been in process with them and they are uncertain as to how the
  city is approaching this offense.

  Officers spoke with Sub-1 who, when asked, admitted he had his weapon on him and that it was in the pocket of his jacket. He indicated that he had a
  holster at home. Sub-1 was advised that not carrying the weapon in a holster was a violation of the terms of the conceal carry and that the next
  violation would likely result in his arrest as he now has clear knowledge of the fact that this is a violation of the terms.




 REPO RTING OFFICER SIGNATURE/ OA TE                                                                                                                               SUPERVISOR SIGNATURE/ DATE
 Megan Mulrooney (#10120)                                       10/20/2018 (e-signature}                                                                           David Lack (#72381                             10/21/2018 (e-signature}
 PRINT NAM£                                                                                                                                                        PRINT NAME

 Megan Mulrooney (#10120)                                                                                                                                          David Lack (#7238)

APPROVAL HISTORY

  Report Submitted by Megan Mulrooney (#10120)
 Ort 2:: 2013 22 C7
  ........................................ ---· ------- -- -- --- --- ----- -·-- .......... -- .. --· .........-... --~... ............                      -.-·............ ....... -..-...... -......---·-----------------.............
 Report Completed by David Lack (#7238)
 O~t 21 20B01 33
 • • •• .. '" ••• • •• • • • • • ••• •••• •• • • -• -•• • •• ••• ••• •• • ...-• • • ••• • • • • • • • •• • • • •• • • • • • •••••••a••••••• - • •• • ••••• ••a"'°' a"'• .... •'"'• A• •• • •&.•-• .... •
                                                                                                                                                                      0.                                   • • • • - •• • • - • - •• •• ••• •••••• -• I• • •• .. •• I•




Printed by Megan Mulrooney (#10120) - Cobalt Data Form vl.O Generated at 11/16/2018 16:33                                                                                                                                                                                          Pg. 2 of7
                   Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 16 of 27
                                                                                                                MPD0011

CCN #18178049 - Event# 18178049 Internal Packet                                                          Metropolitan Police Department


 18178049 - Relationships Addendum

 NAME                                                 RELATIONSHIP              SUSJECT
 Megan Mulrooney                                      Otherwise Known            Daquan Tramaine Lewis




Printed by Megan Mulrooney (#10120} - Cobalt Data Form vl.O Generated at 11/16/2018 16:33                                    Pg. 3 of7
                  Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 17 of 27
                                                                                                  MPD0012
CCN #18178049 - Event# 18178049 Internal Packet                                           Metropolitan Police Department


 CCN #18178049 Report Attachments




Printed by Megan Mulrooney (#10120)- Cobalt Data Form vl.0 Generated at 11/16/201816:33                        Pg. 4 of7
                       Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 18 of 27
                                                                                                                          MPD0013

CCN #18178049 - Event# 18178049 Internal Packet                                                                   Metropolitan Police Department


 Megan Mulrooney

                                Megan Mulrooney



                                DATE OF B RTH / AGE RANGE   PDIO J /FBI#                       CAIJllO'-S
                                3 -103 yrs old




PROFILE INFO
  BIRTH INFO                                                               EMAIL

  SEX                 Female                                               PHONES                 (202)        (Home Phone)
  RACE / eTHNICITY    Unknown                                              ADDRESS (HOME)         1805 BLADENSBURG RD, NE, WASHINGTON
  MAIDEN NAME                                                              ADDRESS (WORK)

  NEEDS INTERPRETER                                                        EMERGENCY CONTACT

  LANGUAGES SPOKEN                                                         RESIDENT OF JURIS

  MARITAL STATUS                                                           MILITARY SERVICES

  SSN#                                                                     EMPLOYMENT

  DRIVER'S LICENSE                                                         CLOTHING

  HEIGHT

  WEIGHT

  SKIN TONE

  EYES

  HAIR

  FACIAL HAIR

  VISION

  BUILD

  PHYSICAL CHAR

  IDENTIFYING MARKS

  BEHAVIORAL CHAR

  MOOD

  MODUS OPERANDI

  SKILLS

  PROBATION TYPE

  MISC DESCRIPTION




Printed by Megan Mulrooney (#10120) - Cobalt Data Form vl.O Generated at 11/16/2018 16:33                                               Pg. 5 of7
                        Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 19 of 27
                                                                                                                          MPD0014
CCN #18178049 - Event# 18178049 Internal Packet                                                                    Metropolitan Police Department


 Daquan Tramaine Lewis

                                  Daquan Tramaine Lewis
                                  TRUE IUME

                                  DAQUAN TRAMAINE LEWIS
                                  DATE OF BIRTH/ AGE RANGE   PDID• t FBI#                       CAJJflO~
                                                             DC727093                           @ii,..j@,141


PROFILE INFO
  BIRTH INFO                                                                EMAIL

  SEX                 Male                                                  PHONES

  RACE/ ETHNICITY     Black                                                 ADDRESS (HOME)        1803 M STREET NE, WASHINGTON, DC 20002
  MAIDEN NAME
                                                                                                  PSA: 507
                                                                                                  District: Fifth District
  NEEDS INTERPRETER                                                                               Private
  LANGUAGES SPOKEN                                                                                Residence/ Home
                                                                            ADDRESS (WORK)
  MARITAL STATUS
                                                                            EMERGENCY CONTACT
  SSN#
                                                                            RESIDENT OF JURIS
  DRIVER'S LICENSE
                                                                            MILITARY SERVICES
  HEIGHT              6 ft 2 in
                                                                            EMPLOYMENT
  WEIGHT              180 lbs max weight: 200 lbs
                                                                            CLOTHING
  SKIN TONE           Medium
  EYES                Brown
  HAIR

  FACIAL HAIR

  VISION

  BUILD               Medium
  PHYSICAL CHAR.

  IDENTIFYING MARKS

  BEHAVIORAL CHAR.

  MOOD

 MODUS OPERANDI

 SKILLS

 PROBATION TYPE

 MISC. DESCRIPTION




Printed by Megan Mulrooney (#10120)- Cobalt Data Form vl.0 Generated at 11/16/2018 16:33                                               Pg. 6of7
                            Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 20 of 27
                                                                                                                                                                                                                                                                    MPD0015

 CCN #18178049 - Event# 18178049 Internal Packet                                                                                                                                                                                              Metropolitan Police Department


 CCN #18178049 - Report History

  Megan Mulrooney (#10120)




         APPROVED by David Lack (#7238)
         Oct 21. 2018 01 39
         •••••••     •      .............. ........... ________________ ._.........................                       • · · · · · · · · - · · · - - · - - · - - · - - - - - - - - · · · · · · · · · · · · · · •• •• •••••• .J .. .. ........... ....... __________ ........ .



         Megan Mulrooney (#10120) submitted the report for approval
         Oct 20 7018 22 07
               ....... · - · -- • -· --·-----. ------------ . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..... -- .... -----··----- -------- .. ••<r•• ••••••• ••• · · - · · ·· .... - ... - - ...... -- --- --- - -----· -- • - •• - •••••••




Printed by Megan Mulrooney (#10120}- Cobalt Data Form vl.O Generated at 11/16/201816:33                                                                                                                                                                                             Pg. 7of7
                               Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 21 of 27
                                                                                                                                                    MPD0016
 CCN #18210875 - Event# 18210875 Internal Packet                                                                                Metropolitan Police Department

 CCN #18210875 - INCIDENT REPORT
 ~<O'Olll DATE / TIME                     DISTRICT/ PSA                   EVENT START DAT E/ TIME· EVENT END DATE/ TIME              INCIDENT STA TISTJ(S
 Dec 12, 2018 19:37                       Fifth District / 507            Dec 12, 201819:20 - Dec 12, 201 8 19:25                    01. Stop
 RESPONDING OFFICER                                                       WEATHER
 Joshua Anderson (#9879) - MPD
 ASSISTING OFFICER (ASSIST TYPE}

 Kyle Gatewoo d (#10268) (Body Worn Camera), Megan Mulrooney (#10120) (Body Worn Camera)
 TELETYPE DATE/ TIME                      TE LETYPE#                      WHO NOTIFIED TEL ETYPE                                     SHOTS FIRED        SHOTS EFFECT
                                                                                                                                     D   YES .     NO   Om a        No

REPORTING PERSON
 NAME (LAST, FIRST MIDDLE)                                                DOB/ ESTIMATE DAGE RANGE
 R-1 Mulrooney, Megan                                                     3 -103 yrs old
 SEX                    RACE/ ETHNICITY                                   PHONE                                    EMAIL
 Female                 Unknown                                           (202)               [Home
                                                                          Phone)
 HOME ADDRESS

 1805 BLADENSBURG RD, NE, WASHINGTON
                                          ·- ------------------------------------
INCIDENT INFO

 Stop
 INCIDENTLO<ATION

 1918 1STREET NE, WASHINGTON, DC 20002                    Type: Residence/ Home Public/Private: Private PSA: 507 District: Fifth District
 LOCATION TYPE                                                            POSITION (BEHIND FFIONT, INS OE, SIDE)
 Residence/ Home
 lOC ~tliON i!ESCRIPTION




SUBJECTS
 SUBJECT-1 NAME (lAST, FIRST MIDDLEI                                      DOB/ ESTIMATED AGE RANGE
 SUB-1 Lewis, Daquan Trama ine
 SEX              • RACE / ETHNICITY                                      PHONE                                    EM"'1 L
 Male                 Black
                  1                ·- - - - - - ---~~--·
 HOME ADDRESS

 1803 M STREET NE, WASHINGTON, DC 20002                   Type: Residence/ Home Public/Private: Private PSA: 507 District: Fifth District

WITNESSES

PROPERTY & ITEMS




Printed by COLIN HALL (#3722) - Cobalt Data Form vl .O Generated at 12/17/201811:07                                                                         Pg. 1   of7
                                            Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 22 of 27
                                                                                                                                                                                                                                                                                              MPD0017
 CCN #18210875 - Event# 18210875 Internal Packet                                                                                                                                                                                                                        Metropolitan Police Department

  CCN #18210875- PUBLIC NARRATIVE

  Officers heard 6-10 gunshots near the 1900 block of I Street NE. Officers entered the block seconds after hearing the gunshots and observed Sub-1,
  separate from a large group and walk swiftly away from the location. Officers hc1d knowledge thilt Sub-1 possessed a permit to carry ii handgun c1t one
  point and that it had been revoked in October. Officers stopped Sub-1 to verify that his permit had been reinstated as they observed a bulge in the
  front of hiscoat. Officers verified Sub-l 's permit and holster status and no further action was taken.




 CCN #18210875- INTERNAL: NARRATIVE

  On 12/12/2018 from 1920 to 1925 for 5 minutes, officers stopped Sub-1. Sub-1 was stopped because they heard sounds of gunshots, saw him walking
  swiftly from the area, and knew that his gun license had been prevlously temporarily suspended, A search was not conducted. Sub-1 was told the
  reason for the stop. Nothing was seized from Sub-1. As a result of the stop no further action was taken .




 REPORTING OFF ICER SIGNATURE/ DATE                                                                                                                                  SUPERVISOR SIGNATURE/ OATE
 Joshua Anderson (#9879)                                 12/12/2018 (e-signature)                                                                                    Andrew Creveling (#9497)                                      12/12/2018 (e-signature)
 PRINT NAM E                                                                                                                                                         PRINT NAME
 Joshua Anderson (#9879)                                                                                                                                             Andrew Creveling [#9497)

APPROVAL HISTORY

  Report Submitted by Joshua Anderson (#9879)
  0~< 12, ~Q 18 H ~G
                                                                   ... . ......... ___~-- ------... ---.,, -....,., .. ......... ........... . .-------------.-. . . ...................... . . . . ..------, , .,. . , .,.................
  Report Completed by Andrew Creveling (#9497)
  D~~   lZ 201ll ll         ~

    0 00, •• -• •" ... .... ... .. .... . •- •- - ...-- •· -•I • r••• I• ••••••••• ....... I •• •"'•-•--•- •• -~•• •••• - •,..•••••• 10 I• O.• • I I • • •'"'" .. .._••--•-- - •• •- ••• • •-- •• • ••• • ... • • •• • • ... ••-• • •- • -
                                                                                                                                                    ,i                                                                                       · - · 'l'l' 'l'I' • • • ,. • • • • • • •   0I•




Printed by COLIN HALL (#3722)- Cobalt Data Form vl.O Generated at 12/17/2018 11:07                                                                                                                                                                                                                Pg. 2 of7
                                                  Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 23 of 27
                                                                                                                                                                                                                                                                                                                   MPD0018
 CCN #18210875 - Event# 18210875 Internal Packet                                                                                                                                                                                                                                                     Metropolitan Police Department

  18210875 - Relationships Addendum

  NAM E                                                                                                                                                     RELATIONSfllP                                                           SUBJ~CT
  Megan Mulrooney                                                                                                                                           Otherwise Known                                                         Oaquan Tramaine Lewis
• •• •• •• ...... _______ - - - - - -• r • • • •• • •• •• •• • •   • I • • • 0 •• • • • 0 •• •• • •• .. . ... . . • • • - • • • - •• • • • • • • • •   •o • ••• t   IO•   •   ••   o•• • • .... .. • •• • I.•- • •••• • ..... ,. ..... •••••• I• I   • • • , • , • .._ ...... • - • - • - • ... • • ••   •o • o •   I•• r• • • .... •   a•,••• • •"' • -•,•••---••--•-••••




Printed by COLIN HALL (#3722)- Cobalt Data Form vl.O Generated at 12/17/2018 11:07                                                                                                                                                                                                                                                                       Pg.3of7
                    Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 24 of 27
                                                                                                     MPD0019
CCN #18210875 - Event# 18210875 Internal Packet                                       Metropolitan Police Department


 CCN #18210875 Report Attachments




Printed by COLIN HALL (#3722) - Cobalt Data Form vl.0 Generated at 12/17/2018 11:07                       Pg. 4of7
                         Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 25 of 27
                                                                                                                                    MPD0020
CCN #18210875 - Event# 18210875 Internal Packet                                                                      Metropolitan Police Department


 Daquan Tramaine Lewis

                                  Daquan Tramaine Lewis
                                  TRUE NAME
                                  OAQUAN TRAMAINE LEWIS
                                  DATE OF BIRTH/ AGE RANGE   PDID # / f81 #                       CMJ1I0'6
                                                             0(727093                             ;:;,;.;,m;

PROFILE INFO
  BIRTH INFO                                                                  EMAIL

  SEX                 Male                                                    PHONES

  RACE/ cTHNICITY     Black                                                   ADDRESS [HOME)        1803 M STREET NE, WASHINGTON, DC 20002
  MAIDEN NAME
                                                                                                    PSA: 507
                                                                                                    District: Fifth District
  NEEDS INTERPRETER                                                                                 Private
  LANGUAGES SPOKEN                                                                                  Residence/ Home
                                                                              ADDRESS (WORK)
  MAAITAL STATUS
                                                                              EMERGENCY CONTACT
  SSN#
                                                                              RESIDENT OF JURIS
  DRIVER'S UC! NSE
                                                                              MILITARY SERVICES
  HEIGHT              6 ft 2 in
                                                                              EMPLOYMENT
 WEIGHT               180 lbs max weight: 200 lbs
                                                                              CLOTtllNG
 SKIN TONE            Medium
  EYES                Brown
 HAIR

 FACIAL HAIR

  VISION

 BUILD                Medium
 PHYSICAL CtlAR,

 IDENTIFYING MARKS

 BEtlAVIORAL CtlAR.

 MOOD

 MODUS OPERANDI

 SKILLS

 PROBATION TYPE

 MISC. DESCRIPTION




Printed by COLIN HALL (#3722) - Cobalt Data Form vl.O Generated at 12/17/201811:07                                                       Pg. 5of7
                        Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 26 of 27
                                                                                                                                MPD0021
CCN #18210875 - Event# 18210875 Internal Packet                                                                   Metropolitan Police Department


 Megan Mulrooney

                                Megan Mulrooney

                                TRUE NAME


                                DATE Of BIRTH/ AGE RANGE   l'll'll # / FBI~
                                3 -103 yrs old




PROFILE INFO
  BIRTH INFO                                                                  EMAIL

  SEX                 Female                                                  PHONES              1202}        (Home Phone)
  RACE/ ETHNICITY     Unknown                                                 ADDRESS (HOME]      1805 BLADENSBURG RD, NE, WASHINGTON
  MAIDEN NAME                                                                 ADDRESS (WORKI

  NEEDS INTERPRETER                                                           EMERGENCY CONTACT

  LANGUAGES SPOKEN                                                            RESIDENT OF JURIS

  MARITAL STATUS                                                              MILITARY SERVICES

  SSN#                                                                        EMPLOYMENT

  DRIVER'S LICENSE                                                            CLOfHING

  HEIGHT

  WEIGHT

  SKIN TONE

  EYES

  HAIR

  FACIAL HAIR

 VISION

  BUILD

 PHYSICAL CHAR,

 IDENTIFYING MARKS

 BEHAVIORAL CHAR.

 MOOD

 MODUS OPERANDI

 SKILLS

 PROBATION "TYPE

 MISC. DESCRIPTION




Printed by COLIN HALL (#3722}- Cobalt Data Form vl.O Generated at 12/17/201811;07                                                       Pg. 6 of7
                                           Case 1:20-cv-02241-ABJ Document 8-2 Filed 10/26/20 Page 27 of 27
                                                                                                                                                                                                                                                                                                  MPD0022
 CCN #18210875 - Event# 18210875 Internal Packet                                                                                                                                                                                                                                    Metropolitan Police Department

 CCN #18210875 - Report History
  MHO~i
 Joshua Anderson (#9879)




          APPROVED by Andrew Creveling (#9497)
          ~c H. l018 .!1-3G
          • •• ••- ••-•-•-•••"'PT••••••• I                        • • 0••• •I••• ...... ......... ....... . ••- • - • - • - • - • ... • ••• r• r• r• ••I• • I       •• • • ... •• •• .._... . . ••... •••-•-•-••• • • .,. .. ,.. .   r•   I•••,••• o •••• •• •   • •• •• ·"' • •   •-•-•-•••••.,-•'rP'OC• I• I• ••


          Joshua Anderson (#9879) submitted the report for approval
          Oec 12 201819 56
          • • • • • • . ... . .,.. ~ •• •• • ' o • •   •   •• • • • • - • • •• • • • • • • - • - • • - • - -• -•"r• • •• •• ~- •• ••   00o•   •   ••   0 •I••••• • 0 • • •• .....••••• • - • - • -•"" • •• •• • • •• •• r , •• •• •••• 0 • .......... ..... .._.,. - • - - - - .....- ............ . •• - · ••




Printed by COLIN HALL (#3722)-Cobalt Data Form v1.0 Generated at 12/17/201811:07                                                                                                                                                                                                                                     Pg. 7 of7
